Title: Thomas Jefferson to Frances Wright, 22 May 1820
From: Jefferson, Thomas
To: Wright, Frances


					
						
							Monticello
							May 22. 20.
						
					
					Th Jefferson presents his compliments to mrs Wright and his thanks for the copy of her tragedy of Altorf which she has been so kind as to send him. he has read it with great pleasure and sees in it that excellent moral which gives dignity and usefulness to poetry. the character of Altorf the father is a model of patriotism and virtue well worthy of the imitation of our republican citizens: and that of Giovanna is a proper study for both sexes. he prays mrs Wright to accept the assurance of his high respect.
				